DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 8 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/651,942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

3.	Applicant’s arguments, see page 10, line 11 to page 16, line 4, especially page 11, line 1 to page 13, line 19 and page 14, line 18 to page 16, line 3, filed 8 July 2022, with respect to the 35 USC 103 rejections of claims 1-6 and 8-18 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-6 and 8-18 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the internal air adjustment device of claim 1 wherein the supply air and the second remaining air are supplied to the storage via a common supply pipe.

4.	Applicant’s arguments, see page 16, lines 5-12, filed 8 July 2022, with respect to the obviousness-type double patenting rejection of claims 1, 6, 7 and 9-16 have been fully considered and are persuasive.  The obviousness-type double patenting rejection of claims 1, 6, 7 and 9-16 has been withdrawn in view of the above noted terminal disclaimer. 

Allowable Subject Matter

5.	Claims 1-18 are allowed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 25, 2022